DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 2, line 4, Applicant should change “an order data” to “order data” or “data from an order” for clarity.
Relative to claim 3, line 3, it is not clear as to whether Applicant intends to include more than one picking device.  Applicant recites “a picking device”, but then recites, “one of the picking devices” in the same line.  It appears that Applicant intends to include a plurality of picking devices.  
Relative to claim 10, line 7, Applicant should change, “an order data” to “the order data”.
Relative to claim 11, Applicant should change “converting” to “converts” for clarity.
Relative to claim 12, line 2, “an” before “circular” should be changed to “a”.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 11 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson et al (US PG. Pub. 2016/0176562) in view of Lehmann (US Patent No. 9,926,131).   Relative to claims 1-2, 4, and 11, Pettersson discloses: (claim 1) A logistics warehousing system (200)(Fig. 2) comprising:
a conveying device (205a, b) surrounding a central area (see areas surrounded by conveyors, 205),
a plurality of delivery containers (see supplies “containers”; Para. 0024); and
at least one packing station (202)(Fig. 2), one of the at least one packing stations (202) receiving one of the plurality of delivery containers (“container”) from the conveying device (205)(Para. 0025)(Fig. 2); 
(claim 2) a control device (“computer system”; Para. 0027), the control device (“computer system”) selects one delivery container (“container”) with a specific size from the conveying device (205) according to an order data (Para. 0027; 0030; 0033; required container size is determined, the specific container is produced or a pre-made container is selected, and then loaded onto conveyor, 205, towards stations, 202), and the packing station (202) receives the delivery container (“container”) which is selected from the conveying device (205)(Para. 0024; 0033);
(claim 4) a receiving device (included in conveyors, Ref. 205a, b) disposed to place and move at least one collecting container (see “internal carrier”, not shown), and the control device (“computer device”) selects one of the at least one collecting container (“internal carrier”) from the receiving device (205) according to the order data (Para. 0019), and the at least one goods is placed in the collecting container (“internal carrier”) which is selected (Para. 0019);
(claim 11) a container supply device (203)(Fig. 2), the container supply device (203) comprises a box opener (not shown but inherently included since containers may be produced and supplied by ODP, 203, in an erected state; Para. 0021) that converts the plurality of delivery containers (“containers”) from a storage state to an accommodating state (Para. 0021), and a temporary storage area (included in Ref. 203) connected to the box opener (Para. 0024; 0033)(Fig. 2-3).
Pettersson does not expressly disclose: the conveying device comprises a circular conveyor surrounding a central area, the circular conveyor circulating cyclically relative to the central area; a plurality of delivery containers comprising at least one first delivery container and at least one second delivery container different from the at least one first delivery container; the plurality of delivery containers placed on the circular conveyor and circulating along a circular track around the center area cyclically as the circular conveyor circulating; the temporary storage area comprises a plurality of conveyor belts respectively corresponding to the first delivery container and the second delivery container, and each of the plurality of conveyor belts having a receiving end connected to the box opener and an output end connected to the circular conveyor.
Lehmann teaches: the conveying device (201)(Fig. 2) comprises a circular conveyor surrounding a central area (Fig. 2; conveyor, 201, completely surrounds inner area), the circular conveyor (201) circulating cyclically relative to the central area (Fig. 2)(Col. 9, lines 55-60); a plurality of delivery containers (for instance, “containers”, 216, 218, 220)(Fig. 2) comprising at least one first delivery container (for instance, standard containers)(Fig. 2) and at least one second delivery container (for instance “odd shaped container” Ref. 222)(Fig. 2) different from the at least one first delivery container (Fig. 2; the containers may be different sizes, containers are standard sizes or custom made, see Ref. 202, 204; Col. 10, lines 39-40; Col. 8, lines 43-45); the plurality of delivery containers (“containers”, 216, 218, 220, 222, etc..)(Fig. 2) placed on the circular conveyor (201) and circulating along a circular track (see track of Ref. 201) around the center area cyclically as the circular conveyor circulating (Fig. 2)(Col. 9, lines 55-67), for the purpose of providing a packaging information system for picking, packing, and shipping items in a materials handling facility that is more efficient and cost effective. (Col. 2, lines 18-20).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson with the conveying device comprising a circular conveyor surrounding a central area, and the plurality of delivery containers are placed on the circular conveyor and circulate along a circular track, as taught in Lehman for the purpose of providing a packaging information system for picking, packing, and shipping items in a materials handling facility that is more efficient and cost effective.

	
Relative to claim 11, Pettersson in view of Lehmann discloses all claim limitations mentioned above, including: a temporary storage area comprises a plurality of conveyor belts (see 3 conveyor lanes connected to Ref. 202, 204) respectively corresponding to the different delivery containers (see various “containers” which include different sized standard, and custom containers)(Fig. 2), and each of the plurality of conveyor belts (see conveyor lanes next to Ref. 202, 204)(Fig. 2) having a receiving end (see left side of 3 lanes, near Ref. 202, and 204) and an output end (see output end of each of 3 lanes coming from Ref. 202, 204) connected to the circular conveyor (201)(Fig. 2).
Pettersson in view of Lehmann does not expressly disclose: the plurality of conveyor belts respectively correspond to the first delivery container and the second delivery container, and each of the plurality of conveyor belts having a receiving end connected to the box opener. 
Pettersson in view of Lehmann teaches: the plurality of conveyor belts respectively correspond to the first delivery container and the second delivery container, as an obvious matter of design choice, since the system of Lehman has areas (202, 204), for packaging different sized containers to be loaded onto the circulating conveyor (201).  The lanes can be easily modified so that packages of containers of a first type, or a first delivery container comes from one lane such as a lane from Ref. 202, and packages of a second type, or second delivery containers come from a lane coming from Ref. 204, based on the needs of the system and the types of containers being transported.  This requires no special skill to modify the lanes to transport containers of a first type and a second type on two separate conveyors from the temporary storage area.  See MPEP §2144.03; §2144.04.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson in view of Lehmann so that the plurality of conveyor belts respectively correspond to the first delivery container and the second delivery container, as an obvious matter of design choice based on the needs of the system. 

Relative to 11, Pettersson in view of Lehmann can be further modified so that each of the plurality of conveyor belts have a receiving end connected to the box opener since Lehmann includes container forming/supplying devices at packing stations, 202, for producing containers to be packed with items (Col. 8, lines 35-45).  These container forming devices imply the use of a box openers in the temporary areas, 202, 204 to open boxes created by the container forming devices to allow the containers to be loaded with items (Lehmann, Col. 8, lines 35-45).  Pettersson also suggest using a box opener in the ODP, 203, to supply erected containers to the conveyor (205)(Pettersson, Para. 0021). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson in view of Lehmann so that each of the plurality of conveyor belts have a receiving end connected to the box opener, as an obvious matter of design choice since Lehmann implies the use of the box opener in the temporary areas (202, 204) for forming and supplying containers to be packed with items. 
  

Claim(s) 3, and 6-7 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Lehmann as applied to claim 2 above, and further in view of Gabrielsen et al (US PG. Pub. 2008/0092488).  Relative to claims 3, and 6-7, Pettersson in view of Lehmann discloses all claim limitations mentioned above, including: 
(claim 6) a transport device, the transport device (see “automated systems” that may deliver selected/produced container and items to packing stations, 202; Para. 0042; 0041) moves the delivery container (“container”) selected by the control device (“computer system”) to one of the at least one packing station (202) according to the order data (Para. 0042), one of the picking devices (see “automated devices”; Para. 0042) receives the delivery container (“container”) selected by the control device, a receiving device (included with conveyors, Ref. 205 which transports “temporary internal carrier”) disposed to place and move at least one collecting container (“internal carrier”), the control device (“computer system”) selects one of the at least one collecting container (“internal carrier”) from the receiving device (included with conveyors, 205) according to the order data (Para. 0019), and the at least one goods (“items”) is placed in the collecting container (“internal carrier”) which is selected (Para. 0019); and
(claim 7) a receiving device (included with conveyors 205, which transport internal carriers to packing stations) disposed to place and move at least one collecting container (internal carrier)(Para. 0019), the control device (“computer system”) selects one of the at least one collecting container (“internal carrier”) from the receiving device (included with Ref. 205) according to the order data (internal carriers include items from orders, Para. 0019), and the at least one goods (“item”) is placed in the collecting container (“internal carrier”) which is selected (Para. 0019).
Pettersson in view of Lehman does not expressly disclose: 
(claim 3) each of the at least one packing station includes a picking device, one of the picking devices receives the delivery container selected by the control device, and one of the picking devices places at least one goods into an accommodating space of the delivery container; or
(claim 6) each of the packing stations comprises a picking device, and the picking device is disposed to place at least one goods into an accommodating space of the delivery container which is received by the picking device. 
Gabrielsen teaches: each of the at least one packing station (see where articles, 16, are loaded into containers, 20, near stations, 12; Para. 0045)(Fig. 2) includes a picking device (see “devices” that may place articles into container, 20, such as a pick-and-place robot; Para. 0047), and one of the picking devices (“devices”) places at least one goods into an accommodating space of the delivery container (20)(Para. 0047); and each of the packing stations (12)(Fig. 2) comprises a picking device (“devices”, such as a pick-and-place device), and the picking device (“devices”) is disposed to place at least one goods (16) into an accommodating space of the delivery container (20) which is received by the picking device (“device”)(Para. 0047)(Fig. 2), for the purpose of providing an improved packaging system that effectively provides dunnage material for insertion into containers to be packed for reliable shipping (Para. 0002-0006).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson in view of Lehmann with the picking devices for placing goods into the delivery container as described above, for the purpose of providing an improved packaging system that effectively provides dunnage material for insertion into containers to be packed for reliable shipping.

Claim(s) 5 and 10 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Lehmann as applied to claim 3 above, and further in view of Wagner et al (US Patent No. 11,458,507).   Relative to claims 5 and 10, Pettersson in view of Lehmann discloses all claim limitations mentioned above, including: 
(claim 10) a control device (Pettersson, “computer system”; Para. 0027), a receiving device (Pettersson, included with Ref. 205; Para. 0019), the receiving device is disposed to place and move at least one collecting container (conveyors 205 places and moves internal carriers, Para. 0019), the control device (“computer system”; Pettersson) selects one of the at least one collecting container (“internal carrier”) from the receiving device (included with Ref. 205) according to an order data (Pettersson, Para. 0019), at least one goods (“items”) is placed in the collecting container (“internal carrier”) which is selected (Pettersson, Para. 0019), the control device (“computer system”) selects one of the plurality of delivery containers (“containers”) from the conveying device (Pettersson, 205) according to the order data (Pettersson, Para. 0027; 0030; 0033), and the packing station (202) receives the delivery container (“container”) which is selected from the conveying device (205)(Pettersson, Para. 0024-0025).
 Pettersson in view of Lehmann does not expressly disclose: 
(claim 5) a delivery device, and the picking device moves the delivery container placed with the at least one goods onto the delivery device; the packing station moves the delivery container onto the delivery device and moves the collecting container onto the recovery device; or
(claim 10) a delivery device, and a recovery device, and after the packing station places the at least one goods into the delivery container, the packing station moves the delivery container onto the delivery device, and moves the collecting container onto the recovery device.
Wagner teaches: (claim 5) a delivery device (“output conveyor”, 64)(Fig. (Fig. 2), and the picking device (70, 80)(Fig. 2) moves the delivery container (66)(Fig. 2) placed with the at least one goods onto the delivery device (64)(Col. 5, lines 43-45); the packing station (see areas where robots, 70, 80, load objects into bins; Col. 5, lines 45-55) moves the delivery container (66) onto the delivery device (output conveyor, 64) and moves the collecting container (“intermediate container”) onto the recovery device (device, not shown but included, that receives emptied collection bins or intermediate containers, 176, for reuse; Col. 7, lines 40-48); and
(claim 10) a delivery device (output conveyor, 64), and a recovery device (not shown but included for receiving emptied collection bins), and after the packing station (see area where items are placed into bins)(Fig. 2) places the at least one goods into the delivery container (66), the packing station (area where bins are placed onto conveyor, 64) moves the delivery container (66) onto the delivery device (64), and moves the collecting container (emptied intermediate container) onto the recovery device (device, not shown, that received emptied collection bins/intermediate containers; Col. 7, lines 40-48; Col. 9, lines 18-20)(Fig. 8F; 8H; 10).
Wagner teaches the delivery device that received the at least one goods, and recovery device as mentioned above, for the purpose of providing an improved robotic system for sorting objects into collection bins, that is more efficient, requires less physical space, and reduces costs (Col. 1, lines 15-20; Col. 1, lines 35-45; Col. 2, lines 30-35).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson in view of Lehmann with the delivery and recovery devices as taught in Wagner for the purpose of providing an improved robotic system for sorting objects into collection bins, that is more efficient, requires less physical space, and reduces costs.

Claim(s) 8 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Lehmann and Gabrielsen as applied to claim 6 above, and further in view of Jones et al (US PG. 2018/0130015).   Relative to claim 8, Pettersson in view of Lehmann and Gabrielsen discloses all claim limitations mentioned above, including the picking device (Gabrielsen, Para. 0047) placing the at least one goods into the delivery container (Gabrielsen, 20)(Para. 0047). 
Pettersson in view of Lehmann and Gabrielson does not expressly disclose: a recovery device, and after the picking device placing the at least one goods into the delivery container, the picking device moves the collecting container onto the recovery device.
Jones teaches: a recovery device (included with Ref. 150)(Fig.1 ), and after the picking device (“mechanical arms, motorized movable units, unmanned motored units, not shown; 0023) places the at least one goods into the delivery container (“containers”), the picking device (“mechanical arms, motorized movable units, unmanned motored units) moves the collecting container (“containers”) onto the recovery device (included with Ref. 150, for transporting reused containers; Para. 0023; 0035), for the purpose of providing a system for use in an order fulfillment facility, that reuses containers in an effective manner for packing and transporting order items (Para. 0013-0014).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson in view of Lehmann and Gabrielsen so that after the picking device places the at least one goods into the delivery container, the picking device moves the collecting container onto the recovery device, as taught in Jones, for the purpose of providing a system for use in an order fulfillment facility, that reuses containers in an effective manner for packing and transporting order items.

Claim(s) 9 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Lehmann and Gabrielsen as applied to claim 6 above, and further in view of Wagner et al (US Patent No. 11,458,507).  Relative to claim 9, Pettersson in view of Lehmann and Gabrielsen discloses all claim limitations mentioned above, but does not expressly disclose: a delivery device, and the picking device moves the delivery container placed with the at least one goods onto the delivery device.
Wagner teaches: a delivery device (output conveyor, 64)(Fig. 2), and the picking device (70, 80) moves the delivery container (“completed bins”) placed with the at least one goods onto the delivery device (see Ref. 66 on Ref. 64)(Fig. 2)(Col. 5, lines 40-50), for the purpose of providing an improved robotic system for sorting objects into collection bins, that is more efficient, requires less physical space, and reduces costs (Col. 1, lines 15-20; Col. 1, lines 35-45; Col. 2, lines 30-35).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson in view of Lehman and Gabrielsen with the a delivery device, and the picking device moves the delivery container placed with the at least one goods onto the delivery device as taught in Wagner for the purpose of providing an improved robotic system for sorting objects into collection bins, that is more efficient, requires less physical space, and reduces costs.

  Claim(s) 12 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US PG. Pub. 2016/0176562) in view of Lehmann (US Patent No. 9,926,131), and Wagner (US Patent No. 11,458,507).  Relative to claim 12, Pettersson discloses: a logistics warehousing system comprising:
a conveying device (205 a, b)(Fig. 2) surrounding a central area (see areas inside Ref. 205),
a plurality of delivery containers (Para. 0024), 
at least one packing station (202)(Fig. 2), one of the at least one packing station (202) receiving one of the plurality of delivery containers (“container”) from the conveying device (205)(Para. 0024-0025);
a receiving device (included with conveyors, 205; Para. 0019), disposed to place and move at least one collecting container (“internal carrier”), at least one goods (“items”) placed in the collecting container (“internal carrier”; Para. 0019);
the packing station (202) receives one of the at least one collecting container (“internal carrier”) from the receiving device (included with conveyors, 205), after the packing station (202) places the at least one goods into the delivery container (“container”) received (Para. 0019).
Pettersson does not expressly disclose: the conveying device comprises a circular conveyor surrounding a central area, the circular conveyor circulating cyclically relative to the central area; the plurality of containers comprises at least one first delivery container and at least one second delivery container different from the at least one first delivery container; or
 the plurality of delivery containers placed on the circular conveyor and circulating along a circular track around the center area cyclically as the circular conveyor circulating.
Lehmann teaches: the conveying device (201)(Fig. 2) comprises a circular conveyor surrounding a central area (Fig. 2; conveyor, 201, completely surrounds inner area), the circular conveyor (201) circulating cyclically relative to the central area (Fig. 2)(Col. 9, lines 55-60); the plurality of delivery containers (for instance, “containers”, 216, 218, 220)(Fig. 2) comprises at least one first delivery container (for instance, standard containers)(Fig. 2) and at least one second delivery container (for instance “odd shaped container” Ref. 222)(Fig. 2) different from the at least one first delivery container (Fig. 2; the containers may be different sizes, containers are standard sizes or custom made, see Ref. 202, 204; Col. 10, lines 39-40; Col. 8, lines 43-45); 
the plurality of delivery containers (“containers”, 216, 218, 220, 222, etc..)(Fig. 2) are placed on the circular conveyor (201) and circulate along a circular track (see track of Ref. 201) around the center area cyclically as the circular conveyor circulates (Fig. 2)(Col. 9, lines 55-67), for the purpose of providing a packaging information system for picking, packing, and shipping items in a materials handling facility that is more efficient and cost effective. (Col. 2, lines 18-20).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson with the conveying device comprising a circular conveyor surrounding a central area, and the plurality of delivery containers are placed on the circular conveyor and circulate along a circular track, as taught in Lehman for the purpose of providing a packaging information system for picking, packing, and shipping items in a materials handling facility that is more efficient and cost effective.

Relative to claim 12, Pettersson in view of Lehmann discloses all claim limitations, but does not expressly disclose: a delivery device; the packing station moves the delivery container onto the delivery device; or a recovery device, after the packing station places the at least one goods into the delivery container received, the packing station moves the collecting container onto the recovery device.
Wagner teaches: a delivery device (output conveyor, 64)(Fig. 2); and the packing station (area near Ref. 70, 80, where items are loaded into bins) moves the delivery container (“completed bins”) onto the delivery device (64)(Col. 5, lines 43-45; Col. 5, lines 48-57); 
a recovery device (not shown but included for receiving emptied collection bins), and after the packing station (see area where items are placed into bins)(Fig. 2) places the at least one goods into the delivery container (66), the packing station (area where bins are placed onto conveyor, 64) moves the delivery container (66) onto the delivery device (64), and moves the collecting container (emptied intermediate container) onto the recovery device (device, not shown, that received emptied collection bins/intermediate containers; Col. 7, lines 40-48; Col. 9, lines 18-20)(Fig. 8F; 8H; 10), for the purpose of providing an improved robotic system for sorting objects into collection bins, that is more efficient, requires less physical space, and reduces costs (Col. 1, lines 15-20; Col. 1, lines 35-45; Col. 2, lines 30-35).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Pettersson in view of Lehman with the delivery device and recovery device as taught in Wagner, for the purpose of providing an improved robotic system for sorting objects into collection bins, that is more efficient, requires less physical space, and reduces costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655